Citation Nr: 1439359	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The appellant had active military service from May 1972 to March 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the VA Regional Office (RO) in Waco, Texas.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals documents are either irrelevant or duplicative of the evidence in the paper file.



FINDINGS OF FACT

1.  The appellant had active military service from May 1972 to March 1973.

2.  The appellant requested a discharge for the good of the service under Chapter 10, Army Regulation (AR) 635-200, in May 1972.  He was discharged from active military service in May 1972 under other than honorable conditions due to willful and persistent misconduct.


CONCLUSION OF LAW

The appellant's service from May 1972 to March 1973 resulted in an other than honorable discharge due to willful and persistent misconduct; that discharge is a bar to VA benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).   VA's General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.  A comprehensive notice letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VA's notification requirements.  Mayfield v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007).  However, notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006). 

In this case, the requirements with respect to the content of the notice were met.  Specifically, in the March 2011 administrative decision on appeal, the appellant was informed of the requirements necessary to substantiate his claim.  The appellant has demonstrated actual knowledge of the requirements, consistently arguing that compelling circumstances, namely coercion and racism by his superiors, led to his going absent without leave (AWOL).  Additionally, the case was readjudicated by the RO in an October 2011 statement of the case (SOC) and a May 2012 supplemental statement of the case (SSOC); therefore, there is no timing error in this case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This has been met. The Veteran's service treatment and personnel records are associated with the claims file.  Additionally, the Veteran has submitted various lay statements regarding the discharge.  No other evidence is relevant to the claim on appeal.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).

Law and Analysis

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars, see 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars, see 38 C.F.R. § 3.12(d).

No statutory bars apply in this case.  See 38 C.F.R. § 3.12(c).  Although the Veteran was AWOL, it was for a less than 180 continuous days.  See 38 C.F.R. § 3.12(c).  No other statutory bass are applicable.  The appellant was denied benefits for willful and persistent misconduct, which is cited by 38 C.F.R. § 3.12(d) as a regulatory bar considered to have been under dishonorable conditions. 

The regulatory bars provide that a discharge or release because of one of the offenses will be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).  This includes acceptance of an undesirable discharge to escape trial by general court-martial and willful and persistent misconduct.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. 38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance... are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  In this case, the only court-martial mentioned was a special court-martial.  Thus, the applicable bar is based on willful and persistent misconduct.

Statutory or regulatory bars to the payment of VA benefits are inapplicable if the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  In this case, there is no evidence that the appellant was insane at the time that he went AWOL.  The appellant himself makes no such assertion.  Thus, the exceptions do not apply.

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2013); Spencer v. West, 13 Vet. App. 376, 380 (2000).

Turning to the evidence of record in this case, the appellant's DD-214 shows that the appellant served from May 17, 1972 to March 21, 1973, and he was discharged under the provisions of Chapter 10, AR 635-200, for the good of the service.  The character of service was listed as under conditions other than honorable.  The DD-214 also indicates that the appellant lost 44 days of duty under 10 U.S.C. § 972; specifically, from December 19, 1972 to December 26, 1972, from January 8, 1973 to January 30, 1973, and from March 9, 1973 to March 13, 1973.  

In February 1973 correspondence, the regimental commanding officer recommended the appellant for special court-martial proceedings.  He indicated that, since being attached to his unit, the appellant received two company grade Article 15s and he was to receive an additional field grade Article 15, but he did not return to complete his nonjudicial punishment.  The commanding officer also stated, "Since [the appellant's] attachment[,] he has had ample time to receive a [Military Occupational Specialty (MOS)] but has not due to his AWOL problems."  

In February 1973, the appellant was notified of pending court-martial charges under the provisions of Article 15 of the Uniform Code of Military Justice (UCMJ).  At that time, the charges included (1) failing to report to his appointed place of duty on November 19, 1972; (2) a period of AWOL from December 19, 1972 to December 27, 1972; and (3) a period of AWOL from January 8, 1973 to January 31, 1973.  

Thereafter, in February 1973, the appellant requested a discharge for the good of the service under the provisions of Chapter 10, AR 635-200.  He stated, "I have not been subject to coercion with respect to this request for discharge, and I have been advised of the implications that are attached to it."  He expressly stated the following:

I understand that if this request for discharge is accepted, I may be discharged under other than honorable conditions and furnished an Undesirable Discharge Certificate.  I understand that as a result of the issuance of such a discharge, I shall be deprived of many or all Army benefits administered by the Veterans' Administration, and that I may be deprived of my rights and benefits as a veteran under both federal and state law.  I also understand that I may expect to encounter substantial prejudice in civilian life by reason of an undesirable discharge.

The appellant also indicated that he consulted with counsel prior to completing his request for discharge and he was fully advised on the matter on February 13, 1973.

The appellant's request for discharge also included the following statement from a Captain in the Judge Advocate General Corps:

Having been advised by me that the basis for this contemplated court-martial is an offense or offenses, the punishment for which includes a bad conduct or dishonorable discharge under the Uniform Code of Military Justice and the Manual for Courts-Martial, 1969 (Revised) and having further been advised of the effects of this request for discharge upon the rights available to him, [the appellant] personally made the choices indicated in the foregoing request for discharge.  [The appellant] has also been advised that charges in this case have not been referred to trial by court-martial which could ajudge a punitive discharge, but that he nevertheless may submit this request for discharge.

In February 1973 correspondence, the appellant's troop commander recommended approval for the appellant's request for an undesirable discharge.  The Captain provided the following statement:

Since [the appellant] has been attached to A Troop[,] he has been a constant AWOL problem.  [Enlisted Member] was counseled constantly by his Platoon Sergeant, Platoon Leader, and by me.  The counseling sessions had little to no effect.  [Enlisted Member] was pending a field grade Article 15 when he departed AWOL this last time.  [Enlisted Member] has admitted he has been a drug user.  I feel any further attempts of rehabilitation would be futile.

In March 1973, the commanding officer of Headquarters of the 1st Calvary Division at Fort Hood, Texas, approved the appellant's request, and noted that the appellant would be discharged from the Army under the provisions of Chapter 10, AR 635-200, for the good of the service.  The appellant was subsequently provided with an undesirable discharge certificate.  

In his December 2011 substantive appeal, the appellant maintained that his service was "honest, faithful, and meritorious."  He denied any willful or persistent misconduct on his part.  He indicated that he went AWOL after his superiors attempted to coerce him into providing information about a suspected drug ring in his unit.  He stated that his First Sergeant pulled a 45-caliber weapon on the appellant and threatened to shoot him in the head.  He also contended that his reason for going AWOL should be evaluated in terms of his age at the time of the incidents ("barely 20 years old"), his cultural background (he had "never been around people outside of his race" before he joined the Army), his educational level (he described himself as a high school drop-out with a low IQ), and his judgmental maturity.  He also stated, "I could not[,] at that time[,] ma[k]e the best decisions to deal with the consequences facing me."  In addition, he stated that he did not know that his discharge was considered dishonorable and that the "counselor" he had consulted at the time of his request for a discharge for the good of the service had lied to him.  

On review of the evidence above, the Board finds that the appellant was discharged for the good of the service in March 1973 due to willful and persistent misconduct, to include the various periods that he was AWOL.  The Board does not find that the appellant's conduct constitutes a minor offense.  On the contrary, the appellant went AWOL so often during his short period of service that an MOS could not even be assigned.  These absences, therefore, clearly interfered with his military duty, and cannot be characterized as minor.  Accordingly, the appellant's service is a bar to VA benefits.

In this case, the appellant has asserted that there were compelling circumstances relating to the AWOL offenses, including coercion and racism.  VA must consider compelling circumstances in a situation in which a claimant for benefits had been discharged under other-than-honorable conditions as a result of AWOL for a continuous period of 180 days or more.  See 38 C.F.R. § 3.12(c)(6).  However, as noted above, the appellant was not AWOL for that period of time.  Accordingly, consideration of compelling circumstances does not change the prior determination.

Based on the evidence and analysis above the Board finds the appellant's period of service from May 1972 to March 1973 was under dishonorable conditions for purposes of establishing eligibility for VA benefits.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 (1999); Alemany v. Brown, 9 Vet. App. 512, 519 (1996).



ORDER

The character of the appellant's discharge for the period of service from May 1972 to March 1973 remains a bar to payment of VA benefits.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


